Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami JP 2014129198 A (Kawakami). Machine Translation of the JP patent is relied upon herein.
Considering claims 1 – 7, 9, Kawakami teaches core-sheath fibers for reinforcing a hydraulic material, the fibers comprising a polyolefin first component for the core and a modified polypropylene second component for the sheath. Further, Kawakami teaches that the preferred single fiber fineness is between 0.1 to 50 dtex. Furthermore, Kawakami teaches at [0034] that the fibers are formed by melt spinning; thus, suggesting the form of a multifilament. 
Moreover, Kawakami teaches at [0014] that the polypropylene of the 1 component is measured at a measured temperature of 230 ° C and a load of 21.18 n (2.16 kgf) according to a JIS  K  7210 . The MFR 230 is preferably equal to or greater than a 1.5g/10min , more preferably equal to or greater than 8 g / 10 min, and still more preferably equal to or greater than 20 g / 10 min. In addition, from the viewpoint of spinnability, the upper limit of the MFR of the 1 component is preferably 60 g / 10 min or less, more preferably 40 g / 10 min or less. Kawakami teaches at [0024] that The MFR of a 2 component (sheath component) in which an acid-modified polypropylene is blended in polypropylene is relatively larger than that of a 1 component (core component) made of a polyolefin resin such as polypropylene.  
Kawakami does not specifically recognize the claimed properties of compressive strength, knot strength, tensile elongation and loop strength. However, because Kawakami teaches fibers having the same dimension, i.e. dtex of 0.1 – 50 dtex, same core-sheath configuration comprising same materials, having the same properties i. e. same MFR; it is reasonable to expect that the fibers taught by Kawakami have the same properties as the claimed article. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  
As to the total fineness of the multifilament, Kawakami also renders obvious the claimed lower limit of 50 dtex.     

Considering claim 8, Kawakami uses in the examples propylene polymers SA01A and SA03, manufactured by Japan Polypropylene Corporation, which among applicant’s preferred polyolefins. Therefore, the average molecular weight is expected to be the same.

Considering claim 10, Kawakami teaches at [Claim 6 and example 1] a that the composite ratio of core components to sheath components is preferably between 2/8 and 9/1.

Considering claims 11 – 14, Kawakami teaches a method for producing the fiber for reinforcing a hydraulic material comprises a 1 component and a 2 component.A polyolefin resin is used as the 1 component.A resin mixture is used which is prepared by mixing a polypropylene as the 2 component with an acid-modified polypropylene and adjusting the acid value to ≥ 0.5.The method for producing a fiber for reinforcing a hydraulic material comprises melt-spinning the 2 component and the 1 component so that the 2 component occupies an entire surface of the fiber to obtain a fiber a core component was melt-spun at a spinning temperature of 230 ° C. and a sheath component at a spinning temperature of 230 ° C. so as to obtain a core sheath ratio of 8:2, and then drawn at a take-off speed of 344 m / min, and a spinning filament having a 4 leaf cross section and a fineness of 11 dtex (undrawn fiber) was prepared. Thus, rendering obvious all limitations in the subject claims.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami JP 2014129198 A (Kawakami) in view of Ito et al. JP 57101023 A (Ito). Machine Translation of the Kawakami patent, and English abstract of the Ito reference is relied upon herein.

Considering claims 15 and 16, Kawakami is relied upon as set forth above in the rejection of claim 1 – 14. Further, Kawakami does not specifically recognize the use of the core-sheath polyolefin fibers of the disclosure for use in ropes and or nets. However, Ito teaches ropes and fishing nets comprising core-sheath polyolefin fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this applications to use Kawakami’s core-sheath polyolefin fiber in Ito’s ropes and fishing nets when it is desired to produce fishery materials having good properties and quality. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786